                                                                                                  1i



 1
 2
 3

!
~
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
'l
i                                 CENTRAL DISTRICT OF CALIFORNIA
10                                         SOUTHERN DIVISION
11   UNITED STATES OF AMERICA,                          ) Case No. SA CR 08-00281-NS
12                           Plaintiff,                     ORDER OF DETENTION AFTER
                                                            HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                          U.S.C.. § 3143(a)]
                             v.
14
     ANTHONY VENEGAS,
15

16                           Defendant.

17
18          The defendant having been arrested in this District pursuant to a warrant issued by
19   the United States District Court for the Central District of California, for alleged violations
20   ofthe terms and conditions of his supervised release; and
21          The Court having conducted a detention hearing pursuant to Federal Rule of
22   Criminal Procedure 32.1(a)(6) and 18 U.S.C.§ 3143(a),
23          The Court finds that:
24   A.    (X) The defendant has not met his burden of establishing by clear and convincing
25          evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b) or (c). This
26          finding is based on:
27          Instant allegations, prior violations, no bail resources.

28          and
 1     B.   (X)The defendant has not met his burden of establishing by clear and convincing
 2              evidence that he is not likely to pose a danger to the safety of any other person or the
 3              community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
 4           Instant allegations, prior violations, criminal history.
 5           IT THEREFORE IS ORDERED that the defendant be detained pending further
 6     proceedings.
 7
 8     Dated:       ~11~ ~ I~~
 9
10
                                                              DOUGLAS F. cCORMICK
11                                                            United States Magistrate Judge
12
13
14
iF~
16
17
18
fL•l
20
21
22
23
24
25
26
27
28

                                                         2
